NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the Federal Circuit
MEMORYLINK CORP.,
Plaintiff-Appellant,
V.
MOTOROLA, INC., JONATHAN P. MEYER, HUGH
C. DUNLOP, THOM_AS G. BERRY, J. RAY WOOD,
AND TERRI S. HUGHES,
Defen,dan,ts-Appellees. e
2010-1533
Appea1 from the United States District C0urt for the
N0rthern DiStrict of I11i110is in case 110. 09-CV-7401, Judge
WiIliarn J. Hibbler.
ON MOTION
ORDER
M0t0r01a, Inc., et a1. move for a 14-day extension of
tin1e, until Ju1y 8, 2011, to file their brief Mem_0rylink
C0rp. opposes
Up0n consideration there0f,
IT IS ORDERED THATZ

MEMORYLlNK CORP V. MOTOROLA 2
The motion is granted
FOR THE COURT
   fsi Jan H0rba1y
Date J an H0rbaly
C1erk
cc: Pau1 E. Schaafsn1a, Esq.
Anne M. Sidrys, Esq. _ F"_ED
321 
JUN 22 2011
JAN HORBAl¥
. CLEH£
§